DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 9/6/22.
	Claims 1-9 have been amended.
	Claims 10-18 have been canceled.
	Therefore, claims 1-9 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
	Examiner objects to figures 2-12 of the drawings for being illegible.  Resubmission of these drawings is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 describes a process comprising: defining an audience and an event, enabling the user to link the campaign to an audience, and referencing the custom event data.  As such, the invention is directed to the abstract idea of designing and generating custom marketing campaigns for a target audience, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. marketing and advertising activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims also recite additional elements that include a “graphical user interface” for enabling the creation of the ad campaign; a “journey design module” that is activated to create the marketing campaign on the GUI; and a “design module” for creating a marketing campaign and a targeted message (e.g. email) via a “drag and drop” process.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a GUI). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-9 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding ad campaign creation by a user.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-9 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 USC 103 as being unpatentable over Hahn (10846739).
Claim 1:  Hahn discloses a marketing campaign design platform comprising:
A journey design module configured to enable the user to, via a GUI, design a marketing campaign or portion thereof via drag-and-drop of one or more journey components, wherein the journey components represent actions to be taken by a computerized marketing system in executing the marketing campaign or portion thereof (Col. 4, Line 56 – Col. 5, Line 48; Col. 10, Lines 61-67); 
The GUI configured to enable the user to generate a custom journey component by defining an audience field and an event data field of a customer event data object via drop-down menu selection, wherein the audience field defines an audience whose associated event data populates the custom event data object, and wherein the event data field defines custom event data that populates the custom event data object (Fig. 6B; Col. 7, Lines 11-62);
Wherein the graphical user interface is further configured to enable the user to link the marketing campaign or portion thereof to the audience, so as to activate one or more custom journey components, usable by the user to design the marketing campaign, the custom journey components referencing the custom event data (Col. 5, Lines 30-48; Col. 9, Lines 1-22).
Hahn fails to explicitly describe a platform in which prior to activating the custom journey component, the component is not available to be dragged and dropped from among the journey components.
However, it would have been obvious to try, by one of ordinary skill in the art prior to the filing date of the invention, to require activation of a component on an interface before it is available for use. There are a finite number of identified, predictable potential solutions to the recognized need (not allowing use of particular features until they have been sufficiently activated) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (features are available because they have been activated, or features are unavailable because they have not been activated). 
Claim 2:  Hahn discloses a platform further comprising: a message design module configured to enable the user to design an electronic message via drag-and-drop of one or more message components, wherein the message components represent software code to be included in the electronic message that affects the display of the electronic message to its recipient (Col. 5, Lines 30-48; Col. 10, Lines 61-67), wherein the graphical user interface is further configured to enable the user to link the electronic message to the audience, so as to activate the use of the custom event data within one or more message components (Col. 5, Lines 30-48; Col. 9, Lines 1-22).
Claim 3:  Hahn discloses a platform wherein the journey design module is further configured to assign one or more respective triggers to the custom journey components, wherein the triggers represent events in response to which the actions represented by the custom journey component are taken.  (Claim 1; Col. 4, Line 56 – Col. 5, Line 48; Col. 10, Lines 61-67; Col. 7, Line 11 - Col. 8, Line 54).
Claim 4:  Hahn discloses a platform wherein the triggers are assignable to respective custom journey components by the user via drag-and-drop.  (Claim 1; Col. 4, Line 56 – Col. 5, Line 48; Col. 10, Lines 61-67; Col. 7, Line 11 - Col. 8, Line 54).
Claim 5:  Hahn discloses a platform wherein the triggers are visibly assignable to respective custom journey components by the user.  (Figs. 1 and 10E; Col. 7, Line 11 - Col. 8, Line 54).
Claim 6:  Hahn discloses a platform wherein the one or more journey components are visibly arrangeable by the user into a campaign design that is executable by the computerized marketing system, wherein the campaign design includes at least one custom journey component.  (Claims 1 and 10E; Col. 10, Lines 61-67).
Claim 7:  Hahn discloses a platform wherein the at least one custom journey component of the campaign design references custom event data as an entry point for the marketing campaign.  (Figs. 2 and 10E; Col. 4, Line 56 – Col. 5, Line 29; Col. 9, Lines 1-22).
Claim 9:  Hahn discloses a platform wherein the graphical user interface is further configured to enable the user to define the custom event according to one or more of: properties, fields, data and usage. (Fig. 10E; Col. 7, Line 11 - Col. 8, Line 54).
Claim 8 is rejected under 35 USC 103 as being unpatentable over Hahn in view of Sundararaj (20200265449).
Hahn discloses those limitations cited above, but fails to explicitly describe a platform wherein the graphical user interface is further configured to enable the user to select a previously defined custom event for use in designing the marketing campaign.
Sundararaj, however, discloses a platform wherein the graphical user interface is further configured to enable the user to select a previously defined custom event for use in designing the marketing campaign. (Paragraphs 19 and 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Sundararaj with those of Hahn.  One would have been motivated to do this in order to avoid having to recreate a particular ad campaign more than once.
Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
	First, Applicant argues that the invention does not involve generating custom marketing campaigns for a targeted audience, but is instead directed to a marketing design platform implemented on a GUI.  Examiner disagrees.
The invention is clearly drawn to a process of designing and creating customized marketing campaigns on a generic computer (see above), which is directed to a method of organizing human activity.  Furthermore, the GUI is an additional element that merely limits the use of the abstract idea to a particular technological environment. “Limiting the field of use of the abstract idea to a particular existing technological environment does not render any claims less abstract.” Affinity Labs, 838 F.3d at 1258 (citing Alice, 134 St. Ct. at 2358; Mayo, 132 S. Ct. at 1294). 
Examiner further notes that the Federal Circuit has held various software-based GUI platforms to be ineligible under Alice.  See Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343 (Fed. Cir. 2015) (Dynamic tabs for a GUI are ineligible); Chart Trading Development LLC v. Interactive Brokers LLC, 745 Fed. Appx. 378 (Fed. Cir. 2016) (Providing an interactive GUI for an electronic trading system is ineligible).
Next, Applicant argues that the claims recite an improvement in the way a user interacts with a campaign design platform to generate and implement custom journey components.  Even if true (which Examiner does not concede), this merely describes a process of presenting data that helps the user, not the machine.  The courts have held that methods of displaying information in a way that helps a person to understand or absorb it are not eligible for patenting.  In the Trading Technologies decision, for example, the Federal Circuit invalidated claims to an innovative GUI that helps a commodities trader to understand the market and decide whether to sell or to hold.  Specifically, the court found that the “invention makes the trader faster and more efficient, not the computer.”  It concluded that the claims are ineligible because they are “focused on providing information to [people] in a way that helps them process information more quickly” rather than on improving the underlying technology. 
In similar cases, the court has invalidated claims to using an index or a table to help a person to find information, as well as systems of allowing a person to passively absorb information.  
Therefore, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.
Applicant’s arguments regarding the prior art rejections have been fully considered, but are rendered moot in view of the modified grounds of rejections cited above, which were necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681